Per Curiam.
In eight separate final orders entered on February 20, 1968, George Lee Jones, the defendant, was convicted by the trial court of seven offenses of statutory burglary and one offense of forgery. He was sentenced to serve two years in the penitentiary for each offense, the sentences to run concurrently.
The defendant has appealed and has assigned error to the orders of February 20, 1968. In his assignments, he challenges the sufficiency of the evidence and certain procedural steps taken by the trial court.
The orders appealed from show that the defendant was convicted upon pleas of guilty “tendered in person by the accused.”
In Peyton v. King, 210 Va. 194, 196-197, 169 S.E. 2d 569, 571 (1969), we said:
“. . . [A] voluntary and intelligent plea of guilty by an accused *298is, in reality, a self-supplied conviction authorizing imposition of the punishment fixed by law. It is a waiver of all defenses other than those jurdisdictional, effective as such not only in the lower court but as well in this court. Where a conviction is rendered upon such a plea and the punishment fixed by law is in fact imposed in a proceeding free of jurisdictional defect, there is nothing to appeal____”
See also Bryant v. Peyton, 210 Va. 199, 169 S.E. 2d 460 (1969).
The record before us shows that the defendant’s pleas of guilty were voluntarily and intelligently entered. The trial court had jurisdiction of the defendant and the subject matter. The sentences imposed were within the range fixed by law. All that being so, the defendant was not entitled to appeal his convictions, and the writs of error awarded him are dismissed as improvidently awarded.

Writs dismissed.